Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.:1:20-cv-02687

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

               v.

STEVEN D. RODEMER,

       Defendant.


           FINAL JUDGMENT AS TO DEFENDANT STEVEN D. RODEMER


       The Securities and Exchange Commission having filed a Complaint and Defendant

Steven D. Rodemer having entered a general appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph III); waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendant Steven D.

Rodemer is permanently restrained and enjoined from violating, directly or indirectly, Sections

206(1) and 206(2) of the Investment Advisers Act of 1940 (“Advisers Act”) [15. U.S.C. § 80b-

6(1) and 15. U.S.C. § 80b-6(2)] while acting as an investment adviser or associated person of an

investment adviser, directly or indirectly, by using using any means or instrumentalities of

interstate commerce or the mails:
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 2 of 9




       (a) to employ any device, scheme, or artifice to defraud any client or prospective client;

           and,

       (b) to engage in any transaction, practice, or course of business which operates as a fraud

           or deceit upon any client or prospective client.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $385,536 to the Securities and Exchange Commission pursuant to

Section 209(e) of the Advisers Act [15. U.S.C. § 80b-9(e)]. Defendant shall make this payment

within 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of


                                                 2
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 3 of 9




this Court; Steven D. Rodemer as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.

                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


Dated: ______________,
        September 9    _____
                        2020

                                              ____________________________________
                                                    s/ Scott T. Varholak
                                              UNITED STATES MAGISTRATE JUDGE



                                                  3
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 4 of 9




                                UNITED STATES DISTRJCT COURT
                                    DISTRJCT OF COLORADO



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                              C.A. No._-_ L )
                           V.

 STEVEN D. RODEMER,

                                      Defendant.



                     CONSENT OF DEFENDANT STEVEN D. RODEMER

          1.   Defendant Steven D. Rodemer ("Defendant") waives service of a summons and

the complaint in this action, enters a general appearance, and admits the Court's jurisdiction over

Defendant and over the subject matter of this action.

          2.   Without admitting or denying the allegations of the complaint (except as provided

herein in paragraph 11 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

attached hereto (the "Final Judgment") and incorporated by reference herein, which, among other

things:

               (a)     permanently restrains and enjoins Defendant from violation of Sections

                       206(1) and 206(2) of the Investment Advisers Act of 1940 ("Advisers

                       Act") [15. U.S.C. § 80b-6(1) and 15. U.S.C. § 80b-6(2)]; and

               (b)     orders Defendant to pay a civil penalty in the amount of$385,536 under

                       Section 209(e) of the Advisers Act [15. U.S.C. § 80b-9(e)].
 Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 5 of 9




       3.      Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

       4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

        6.     Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        7.     Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

        8.     Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

        9.     Defendant waives service of the Final Judgment and agrees that entry of the Final



                                                   2
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 6 of 9




Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.    Consistent with 17 C.F .R. 202.5(:t), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

        11.    Defendant understands and agrees to comply with the terms of 17 C.F .R.

§ 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the



                                                  3
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 7 of 9




allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations." As part of Defendant's agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the complaint or creating the impression that the

complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, that the allegations in the complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(l9). If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant's: (i) testimonial

obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

in which the Commission is not a party.

        12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision oflaw to



                                                   4
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 8 of 9




seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

       22.      Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

       23.      Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.




                                               Steven D. Rodemer



On ~ I ~ 2 ' i.020, 2020, before me            Brardn . LC\. (2_     ()~insert name of
Not       uoic), personally appeared Steven D. Rodemer, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within instrument and
acknowledge to me that he executed the same in his authorized capacity and that by his signature
on the instrument the person executed the instrument.


                                               I certify under PENALTY OF PERJURY under the
         BRANDEE RAQUEL LAN1Z                  laws of the United States that the foregoing
               NOTARY PUBLIC                   paragraph is true and correct.
             STATE OF COLORADO                 WITNESS my hand and official seal
             NOTARY ID 20204017612
        MY COMMISSION EXPIRES 0Sl20/2024




                                            4~~
                                             6c:;-/~ /2 2.cf
                                               Commission expires:                  o




                                                  5
Case 1:20-cv-02687-STV Document 9 Filed 09/09/20 USDC Colorado Page 9 of 9




Approved as to form:




Ste     E. Csajaghy
Con it Csajaghy LLC
695 South Colorado Blvd., Suite 270
Denver, Colorado 80246
(720) 287-6602

Jeffrey R. Thomas
Thomas Law LLC
3 773 Cherry Creek North Dr., Suite 717
Denver, Colorado 80209
(720) 330-2805

Attorneys for Defendant, Steven D. Rodemer




                                             6
